PER CURIAM.
We affirm on the issue wherein the appellant attacks the constitutionality of Section 775.084, Florida Statutes (1988 Supp.). See Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990); Smith v. State, 567 So.2d 55 (Fla. 2nd DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2nd DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2nd DCA), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA), review denied, 564 So.2d 1086 (Fla.1990).
We also affirm on the issue raised by the appellant regarding the alleged lack of notice and opportunity to be heard regarding the imposition of costs prior to sentencing. State v. Beasley, 580 So.2d 139 (Fla.1991).
AFFIRMED.
SHIVERS, C.J., and SMITH and NIMMONS, JJ., concur.